                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

FRANK EARL RAY                                                                         PLAINTIFF

v.                                    Case No. 6:19-cv-6084

DEPUTY GRAHAM
and NEVADA COUNTY, AR                                                              DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed August 21, 2019, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 10). Judge Ford recommends that this action be dismissed without prejudice because

Plaintiff has failed to comply with the Local Rules, court orders, and failed to prosecute this case.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 10) in toto.             Accordingly, Plaintiff’s     Complaint is hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 10th day of September, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
